
	
		I
		111th CONGRESS
		1st Session
		H. R. 1207
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Paul (for
			 himself, Mr. Kagen,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mr. Jones,
			 Mr. Rehberg,
			 Mr. Posey,
			 Mr. Broun of Georgia,
			 Mr. Poe of Texas,
			 Mr. Burton of Indiana,
			 Mr. Abercrombie, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend title 31, United States Code, to reform the
		  manner in which the Board of Governors of the Federal Reserve System is audited
		  by the Comptroller General of the United States and the manner in which such
		  audits are reported, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Reserve Transparency Act of
			 2009.
		2.Audit reform and
			 transparency for the Board of Governors of the Federal Reserve System
			(a)In
			 generalSubsection (b) of
			 section 714 of title 31, United States Code, is amended by striking all after
			 shall audit an agency and inserting a period.
			(b)AuditSection
			 714 of title 31, United States Code, is amended by adding at the end the
			 following new subsection:
				
					(e)Audit and report
				of the Federal Reserve System
						(1)In
				generalThe audit of the
				Board of Governors of the Federal Reserve System and the Federal reserve banks
				under subsection (b) shall be completed before the end of 2010.
						(2)Report
							(A)RequiredA report on the audit referred to in
				paragraph (1) shall be submitted by the Comptroller General to the Congress
				before the end of the 90-day period beginning on the date on which such audit
				is completed and made available to the Speaker of the House, the majority and
				minority leaders of the House of Representatives, the majority and minority
				leaders of the Senate, the Chairman and Ranking Member of the committee and
				each subcommittee of jurisdiction in the House of Representatives and the
				Senate, and any other Member of Congress who requests it.
							(B)ContentsThe
				report under subparagraph (A) shall include a detailed description of the
				findings and conclusion of the Comptroller General with respect to the audit
				that is the subject of the report, together with such recommendations for
				legislative or administrative action as the Comptroller General may determine
				to be
				appropriate.
							.
			
